Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,355,923 (Anders ‘923). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims  are anticipated by the patent’s claims. 
Patent claims 1-20 of Anders ‘923 recite all the limitations in claims 21-40 of the current application. Therefore the Patent claims of Anders ‘923 are in essence a “species” of the generic invention of current application’s claims.
 
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,190,398 (Anders ‘398). Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims  are anticipated by the patent’s claims. 
Patent claims 1-20 of Anders ‘398 recite all the limitations in claims 21-40 of the current application. Therefore the Patent claims of Anders ‘398 are in essence a “species” of the generic invention of current application’s claims. 

It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-24, 26-29, 31-33, 35-38, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US 20160087811).

Regarding claim 21, Yin discloses a system comprising: a communication interface; one or more processors; memory; and one or more programs stored in the memory (Figs. 3-4), the one or more programs comprising instructions to:
receive a periodical transmission of a configuration communication, wherein the configuration communication comprises: a plurality of packets (after a plurality of destination MAC addresses are constructed, the first terminal device may generate a plurality of multicast addresses for the plurality of destination MAC addresses according to a mapping relationship in the related art between the MAC address and the multicast address; [0052]), 
each respective packet of the plurality of packets comprising: a value field in an address field of the respective packet, wherein the value field encodes a letter of a network name or passphrase of a network ( the first terminal device may construct a plurality of destination MAC (Media Access Control) addresses, each of which may be used to carry at least one byte content. In an example, the first terminal device may construct a destination MAC address for each byte content, the byte content is written in the property (value) byte of the destination MAC address (for example, the last one byte of the MAC address), location information of the byte content in the encrypted character string is written in an index byte of the destination MAC address (for example, the second byte counted backwards of the MAC address); [0051]); and
perform a self-configuration for connecting to the network, by reconstructing the network name or passphrase from the value fields of the plurality of packets (the multicast packet is indicative of the access information and is received by the target terminal device so as to access the target wireless network; [0053].
after receiving a physical layer packet carrying a multicast packet, for example, 802.11 packet and the like, the target terminal device may acquire a MAC address of the physical layer packet, and then acquire a data area in the MAC address corresponding to the multicast address sent by the first terminal device according to a mapping relationship between the MAC address and the multicast address. A value byte in the data area of the MAC address is read to obtain a byte content, and an index byte in the data area of the MAC address is read to obtain location information of the byte content, The byte content is combined to obtain an encrypted character string according to the location information, and the encrypted character string is decoded to obtain a SSID and a password of the target wireless network as the access information; [0062]).

Regarding claim 22, Yin discloses wherein the letter is configured to convert to an American Standard Code for Information Interchange (ASCII) character (first terminal device generates the encrypted character string and the byte contents of the encrypted character string are carried by the MAC address; [0063]), 
wherein the network is a secure wireless network, and wherein the name or passphrase is a Service Set Identifier (SSID) name or pass phrase (The first terminal device composes a string comprising the SSID and the password of the target wireless network, encrypts the above string, and obtains an encrypted character string. The first terminal device may construct a plurality of destination MAC (Media Access Control) addresses, each of which may be used to carry at least one byte content of the encrypted character string. After a plurality of destination MAC addresses are constructed, the first terminal device may generate a plurality of multicast addresses for the plurality of destination MAC addresses according to a mapping relationship in the related art between the MAC address and the multicast address. A multicast packet is sent to each of the plurality of multicast addresses, wherein the multicast packet is indicative of the access information and is received by the target terminal device so as to access the target wireless network; [0050-0053]).

Regarding claim 23, Yin discloses wherein at least one of the plurality of packets is sent to a specific destination address (Since the multicast packet is three layers IP (Internet Protocol) packet and transmitted by TCP (Transmission Control Protocol)/IP and a multicast address thereof corresponds to an IP address, after a plurality of destination MAC addresses are constructed, the first terminal device may generate a plurality of multicast addresses for the plurality of destination MAC addresses according to a mapping relationship in the related art between the MAC address and the multicast address. Herein, the multicast packet may specifically be an IGMP (Internet Group Management Protocol) packet; [0052]).

Regarding claim 24, Yin discloses wherein the specific destination address includes a media access control (MAC) address reserved specifically for Ethernet multicast (Transmission Control Protocol)/IP and a multicast address thereof corresponds to an IP address, after a plurality of destination MAC addresses are constructed, the first terminal device may generate a plurality of multicast addresses for the plurality of destination MAC addresses according to a mapping relationship in the related art between the MAC address and the multicast address. Herein, the multicast packet may specifically be an IGMP (Internet Group Management Protocol) packet; [0052]).

Regarding claim 26, Yin discloses a connection device and a group communication sending device (smart terminal device may usually include two working modes, respectively an AP mode and a STATION mode. In the AP mode, the smart terminal device may be used as a wireless access point, and provide an access network service to other smart terminal devices. In the STATION mode, the smart terminal device used as a client device accesses a network through other AP devices; [0041]), 
wherein the connection device is configured to decrypt encrypted portions of at least one packet of the plurality of packets after the connection device is communicatively coupled to the group communication sending device (SSID and the password of the target wireless network obtained by the first terminal device compose a string, and the embodiments of the present disclosure do not limit a composition format of the string. For example, the string may be a format of “SSID+password”, and may also be a format of “password+SSID”. The first terminal device encrypts the above string, and obtains an encrypted character string, and the embodiments of the present disclosure are not limited to the specific encryption manner. A symmetric encryption algorithm may be used, and an asymmetric cryptographic algorithm may also be used. In order that the target terminal device obtains the access information of the target wireless network according to the encrypted character string, a corresponding encryption and decryption algorithm may be pre-configured in the first terminal device and the target terminal device, or the corresponding encryption and decryption algorithm may be configured by way of a packet negotiation, so that both side terminal devices may encrypt and decode the string composed by the access information according to the same encryption and decryption algorithm; [0050]).

Regarding claim 27, Yin discloses a connection device, wherein the connection device is configured to receive the plurality of packets by monitoring for group communication packets while in an initial listening mode (the target terminal device waiting to access the target wireless network may start a listening mode. In the listening mode, all packets transmitted through an air interface may be received, and thus the multicast packet sent by the first terminal device to the target terminal device according to the multicast address may be listened by the target terminal device, whereby the access information of the target wireless network may be obtained from the multicast packet, realizing the access to the target wireless network; [0054]).

Regarding claim 28, Yin discloses wherein the connection device is configured to, while in the initial listening mode, scan a plurality of communication channels while actively monitoring for Ethernet packets being sent in at least one of the plurality of communication channels (the target terminal device may start a listening mode. In the listening mode, the target terminal device may listen all packets transmitted through an air interface. Therefore, when the first terminal device determines that there is a terminal device which wants to access the target wireless network, the first terminal device will construct a plurality of multicast addresses according to the access information of the target wireless network, and sends a multicast packet to each of the plurality of multicast addresses. At this time, the target terminal device in the listening mode may listen the multicast packet via the air interface. In the listening mode, the beacon packet may be periodically broadcasted at the same time; [0059]).

Regarding claim 29, Yin discloses wherein an encryption password of the network is encoded into the specific destination address (The SSID and the password of the target wireless network obtained by the first terminal device compose a string, and the embodiments of the present disclosure do not limit a composition format of the string. For example, the string may be a format of “SSID+password”, and may also be a format of “password+SSID”. The first terminal device encrypts the above string, and obtains an encrypted character string, and the embodiments of the present disclosure are not limited to the specific encryption manner; [0050]).

Regarding claim 31, the claim is interpreted and rejected for the reasons cited in claim 21.
Regarding claim 32, the claim is interpreted and rejected for the reasons cited in claim 23.
Regarding claim 33, the claim is interpreted and rejected for the reasons cited in claim 24.
Regarding claim 35, the claim is interpreted and rejected for the reasons cited in claim 26.
Regarding claim 36, the claim is interpreted and rejected for the reasons cited in claim 27.
Regarding claim 37, the claim is interpreted and rejected for the reasons cited in claim 28.
Regarding claim 38, the claim is interpreted and rejected for the reasons cited in claim 29.
Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 20160087811) in view of Gu et al. (US 20040260800).

Regarding claim 25, Yin discloses wherein at least one packet of the plurality of packets is configured to be sent to a wireless access point of the network (the AP mode, the second terminal devices may broadcast a beacon packet in a preset time period, wherein the beacon packet may carry terminal device information of the second terminal devices. For example, the terminal device information may include a SSID of the second terminal devices, a device type description information and a terminal device manufacturer information and the like, and may also include an IP address for verification, so as to verify whether the second terminal device verification is successfully connected, for example, automatically jump to a page corresponding to the IP address and the like when the connection is successful; [0043]).
Yin does not expressly disclose wherein the packets include UDP packet.
In an analogous art, Gu discloses wherein the packets include UDP packet (SSDP operates in a default, completely automatic multicast UDP/IP based mode in addition to a server-based mode that uses TCP/IP for registrations and query; [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Gu to the system of Yin in order to automatically configure devices to connect and interact with other computing devices on the network without user installation experience and without downloading driver software or persisting a configuration setup (Gu; abstract).

Regarding claim 34, the claim is interpreted and rejected for the reasons cited in claim 25.

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Gang (US 5696763).

Regarding claim 30, Yin discloses a connection device, wherein the connection device is configured to decode messages encoded in the plurality of packets by extracting from at least one packet of the plurality of packets a type field, and a value field (destination MAC address construction module 4222 is configured to construct a destination MAC address for the byte content, wherein, the byte content is written in a value byte of the destination MAC address, and location information of the byte content in the encrypted character string is written in an index byte of the destination MAC address; [0104]). 
Yin does not expressly disclose a position field.
In an analogous art, Gang discloses a position field (Each multicast packet includes a multicast channel address field. The address field includes one bit position for each multicast channel. Therefore, each multicast video data packet will have exactly one of these bits set denoting its channel; Col.3, para 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features of Gang to the disclosure of Yin in order to provide multicast services in a manner such that only the subset of that multicast traffic needed by the viewers on a particular segment is forwarded to that segment (Gang; Col.2, para 7).

Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Von Huben et al. (US 9338130), “Apparatus And Method To Register Wi-Fi Clients On A Wi-Fi Network.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413